DETAILED ACTION
	This is the first office action in response to U.S. application 16/372,922. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a size information acquisition unit” in claims 1 and 7, “a gripping adjustment unit” in claims 1 and 5-7, “a learning unit” in claims 7 and 11, “an output unit” in claims 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “size information acquisition unit”, the “gripping adjustment unit” and the “learning unit” will be examined as described in paragraphs 18-19 and 40 of the specification, as programs stored in a storage unit and executed by a processor. The “output unit” will be examined as described in paragraph 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanishi (US 20180050451, IDS).
Regarding claim 1, Takanishi teaches a robot controller (robot controller 4) that controls a robot hand which grips an article with a plurality of gripping portions ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions), the robot controller comprising: a size information acquisition unit which acquires size information about the article based on an image obtained by a visual sensor for detecting the article ([0037] “The individual identifier 31 also generates shape information about the shape, including the size, of each identified food product F. The individual identification processing of the individual identifier 31 can be implemented by conventional image recognition technology” with [0036] stating that the image is obtained by the camera 2 and with [0024] stating that this processing is completed by the upper-level controller 3); and a gripping adjustment unit which changes, in response to the size information, or a gripping force of the gripping portions in the gripping state ([0057] “based on the arrangement information, the shape information, and the estimated weight information of each of the individual food products F to be conveyed, the work planner 33 calculates a position, a direction, and a holding force for the gripper 5b to hold each individual food product F”). 

Regarding claim 2, Takanishi teaches wherein the size information is an area value of a region detected as the article in the image ([0037] discusses detection of the arrangement of the identified food products including shape information and position . 

Regarding claim 3, Takanishi teaches wherein the size information is dimension data about a region detected as the article in the image ([0037] discusses detection of the arrangement of the identified food products including shape information and position within a coordinate system where the shape and position of the product are interpreted as dimension data). 

Regarding claim 5, Takanishi teaches wherein the robot hand has a hand control device that changes or the gripping force in a plurality of levels, the robot controller comprises a storage unit that stores a table or a formula correlating values of the size information with the plurality of levels ([0038] levels A to E with Fig. 7 showing an artificial neural network used to correlate the size information with the estimated weight level with [0040] further discussing creating this level template using a learning mode), and the gripping adjustment unit uses the table or the formula to transmit, to the hand control device, a control signal for setting the gripping distance or the gripping force to a level, among the plurality of levels, in response to the size information ([0074] discusses setting a holding force on the basis of the estimated weight of the product with [0038] discusses categorizing the estimated weight of each of the products into levels A to E with [0039] discussing this categorization being done on the basis of the shape information of the product). 

Regarding claim 6, Takanishi teaches wherein the gripping adjustment unit changes values of the size information corresponding to each of the plurality of levels based on a distribution of the size information about a plurality of the article in the image or in a plurality of images ([0074] discusses setting a holding force on the basis of the estimated weight of the product with [0038] discusses categorizing the estimated weight of each of the products into levels A to E with [0039] discussing this categorization being done on the basis of the shape information of the product and with Figs. 5 & 6 showing this is done for a plurality of products within the image). 

Regarding claim 7, Takanishi teaches a robot controller (robot controller 4) that controls a robot hand which grips an article with a plurality of gripping portions ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions), the robot controller comprising: a size information acquisition unit which acquires size information about the article ([0037] “The individual identifier 31 also generates shape information about the shape, including the size, of each identified food product F. The individual identification processing of the individual identifier 31 can be implemented by conventional image recognition technology” with [0036] stating that the image is obtained by the camera 2); a gripping adjustment unit which changes, in response to the size informationor a gripping force of the gripping portions in the gripping state ([0057] “based on the arrangement information, the shape information, and the estimated ; and a learning unit that performs learning for improving the gripping state based on the size information and information about the gripping state in which the robot hand grips the article (the weight estimator 32 performs machine learning using an artificial neural network to perform weight estimation processing that is based on the shape information of each pickable individual food product F). 

Regarding claim 8, Takanishi teaches an output unit that outputs a result of the learning (Fig. 2 depicts the control diagram showing the [0040] discusses using the weight sensor 7 in the learning mode to determine the output data (weight) corresponding to the shape information of the product). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takanishi in view of Battles (US 20170369244).
Regarding claim 4, Takanishi teaches determining the boundary of a product to be picked by a manipulator as described above but does not explicitly teach wherein the dimension data is perimeter data about the region detected as the article in the image. 
Battles teaches wherein the dimension data is perimeter data about the region detected as the article in the image ([0064] discusses determining the perimeter of an object to be picked up by a gripper).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the picking system of Takanishi and modify it with the perimeter boundary of Battles as Battles teaches that determining the perimeter of the object can allow for the determination of a coordinate position of the object that should be used to pick up the object making the system more efficient [0079]. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi in view of Yamazaki (US 20190184554).
Regarding claim 9, Takanishi teaches wherein the robot controller is configured to output the result of the learning to another robot controller and ([0072] states “The details obtained in the machine learning (such as adjusted internal parameters) can be copied into the weight estimator 32 of another picking system 1 in which no weight sensor 7 is provided”). 
Takanishi does not explicitly teach receiving a result of learning from the other robot controller. Yamazaki teaches receiving a result of learning from the other robot controller ([0045] discusses acquiring training data from other apparatuses communicating with the server with [0078] further stating that the learning different 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 10, Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the robot controller is configured to output the result of the learning to a host computer system and to receive a result of learning from the host computer system.
Yamazaki teaches wherein the robot controller is configured to output the result of the learning to a host computer system and to receive a result of learning from the host computer system ([0045] and Fig. 9 show the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with [0078] further stating that the learning different processes to determine the learned model can be completed within an apparatus in communication with the server). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 11, Takanishi teaches a system comprising: a robot controller that controls a robot hand for gripping an article ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions); and (the weight estimator 32 performs machine learning using an artificial neural network to perform weight estimation processing that is based on the shape information of each pickable individual food product F); and an output unit that outputs a result of the learning  
Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach a host computer system capable of communicating with the robot controller; an output unit that outputs a result of the learning to the host computer system; and the host computer system accumulating the result of the learning received from the robot controller.
Yamazaki teaches a host computer system capable of communicating with the robot controller (Fig. 9 depicts an exemplary control system where the robot controller is in communication with a server); an output unit that outputs a result of the learning to the host computer system (Fig. 9 depicts the robot controller communicating with the server with [0045] discussing the system communicating training data and the learned ; and the host computer system accumulating the result of the learning received from the robot controller (Fig. 9 shows the model storage unit 15 within the server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 12, Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the host computer system is configured to transmit, to the robot controller, a result of learning performed in the host computer system using the received result of the learning. 
Yamazaki teaches wherein the host computer system is configured to transmit, to the robot controller, a result of learning performed in the host computer system using the received result of the learning ([0045] discusses the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with Fig. 9 showing the learning model being determined within the server and communicated to the robot apparatus).


Regarding claim 13, Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the host computer system is configured to transmit, to a robot controller having no learning function, the received result of the learning or a result of learning performed in the host computer system using the received result of the learning.
Yamazaki teaches wherein the host computer system is configured to transmit, to a robot controller having no learning function, the received result of the learning or a result of learning performed in the host computer system using the received result of the learning ([0045] discusses the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with Fig. 9 showing the learning model being determined within the server and communicated to the robot apparatus that does not have the learning calculation unit where it is interpreted that the learning calculation unit being absent in the robot apparatus is a robot controller having no learning function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Murakami (US 20120175904) teaches changing the distance between the fingers of a robotic hand to adjust to the size of the object being gripped and Yamada (US 20170028561, IDS) teaches determining the position and orientation of an object to be grasped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664